Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The following examiner’s amendment is allowed since the required election was without traverse, thus the following non-elected claims are cancelled. 
   
Please cancel claims 10-20

				Reason for Allowance
Claims 1-9 are allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Pat. No. US 20160327743 A1 and US 7684664 B2.
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the ultrafast temporal magnifier is a time-domain counterpart of a high- speed digital microscope system and enables observation of evolution and transition dynamics of the dispersion-managed dissipative Kerr solitons; and wherein the dispersion-managed dissipative Kerr solitons sustain more pulse energy than static Kerr solitons in combination with the rest of the limitations of the base claim.  
Claims 2-9 are allowed by virtue of dependency.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KAVEH C KIANNI/Primary Examiner, Art Unit 2883